Citation Nr: 0124125	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  95-09 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for traumatic 
arthritis.

2.  Entitlement to an increased (compensable) rating for 
peptic ulcer disease.

3.  Entitlement to an increased (compensable) rating for 
pulmonary tuberculosis, minimal, inactive.

4.  The propriety of ratings assigned for frostbite of the 
left foot. 

5.  The propriety of ratings assigned for frostbite of the 
right foot. 

(A claim on the issue of entitlement to payment or 
reimbursement of the cost of unauthorized medical services 
provided during hospitalization at Spartenburg Regional 
Medical Center from September 29, 1994 to October 7, 1994, is 
the subject of a separate decision.)



REPRESENTATION

Appellant represented by:	American Ex Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from August 1949 to January 
1956.  The veteran was a Prisoner of War (POW) during the 
Korean War from April 25, 1951 to August 21, 1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for a 
heart disability and for arthritis, denied increased ratings 
for peptic ulcer disease and pulmonary tuberculosis, granted 
service connection for bilateral frozen feet, and granted an 
increased rating of 30 percent for post-traumatic stress 
disorder (PTSD).  The veteran thereafter appealed the issues 
as follows: entitlement to service connection for traumatic 
arthritis, increased ratings for peptic ulcer disease and 
pulmonary tuberculosis, and the propriety of the rating 
assigned for frostbite of the left and right feet.  Although 
the veteran was notified of his procedural and appellate 
rights, he did not initiate an appeal as to any other issues.

In a December 1997 rating decision, a higher rating of 30 
percent for bilateral frozen feet was granted effective from 
the effective date of service connection.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has held that 
a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Consequently, the matter of a 
higher rating(s) for frozen feet remains in appellate status.  

In a January 1998 rating decision, the RO separately rated 
the veteran's feet per new VA regulations regarding cold 
injuries which were effective January 12, 1998.  Each foot 
was rated as 20 percent disabling effective January 12, 1998.  
In addition, service connection for hypertension was denied.  
Although the veteran was notified of his procedural and 
appellate rights, he did not initiate an appeal as the issue 
of service connection for hypertension.  

In an April 1998 rating decision, the veteran was granted 
eligibility for educational assistance under Chapter 35 as 
well as entitlement to a total disability rating based on 
individual unemployability effective April 18, 1997.  In 
March 1998 correspondence, the veteran's representative 
indicated that the only issue that the veteran wanted to 
pursue was the issue of entitlement to payment or 
reimbursement of the cost of unauthorized medical services 
provided during hospitalization at Spartenburg Regional 
Medical Center as he had been awarded a total disability 
rating for compensation purposes based on individual 
unemployability.  However, the withdrawal of an appeal may be 
made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  The record does not reflect that the 
veteran provided his express written consent to the 
withdrawal of his appeal of the issues listed on the front 
page of this decision.  As such, the Board may not consider 
them withdrawn.  

The Board notes that the Court recently rendered a decision 
in Fenderson v. West, 12 Vet. App 119 (1999).  According to 
Fenderson, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  In this 
case, the RO eventually granted separate ratings for 
frostbite of each foot individually per the change in 
regulation.  Thus, the veteran has a combined rating of 30 
percent for his bilateral frostbite of the feet from April 
18, 1997 to January 11, 1998, and thereafter separate ratings 
of 20 percent for each foot, effective January 12, 1998.  The 
change in ratings was based on the change in rating criteria 
and was not meant to be a "staged rating."  Nevertheless, 
upon remand, the RO should consider staged ratings from the 
period of April 18, 1997 to January 11, 1998, and from the 
period beginning on January 12, 1998.  


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate the claim, and 
eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  

In view of the changes in the law and regulations brought 
about by the Veterans Claims Assistance Act of 2000, VA must 
ensure compliance with the notice and duty to assist 
provisions contained in the new law.  Id.  This should 
include consideration of whether any additional notification 
or development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

In correspondence of record, the veteran indicated that he 
has been treated for his service-connected disabilities and 
his alleged arthritis disability at the VA Clinic in 
Greenville, South Carolina and at the Dorn Veterans' 
Hospital.  The most recent records from this facility are 
dated in 1997.  While the Board recognizes that the RO most 
likely thought that the veteran was no longer pursuing the 
claims listed on the front page of this decision and ceased 
development in that regard, as these claims were not properly 
withdrawn, they must be fully development on appeal, 
particularly in light of the Veterans Claims Assistance Act 
of 2000 and the recently enacted regulations.  

The Board is not reasonably certain that VA records from the 
VA Clinic in Greenville, South Carolina and at the Dorn 
Veterans' Hospital do not exist or that efforts to obtain 
them would be futile.  Furthermore, the Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466- 
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
The Board notes that such treatment records, especially since 
they might contain clinical findings, diagnostic study 
results and/or conclusions that might be pertinent to the 
disposition of this claim. 

Under these circumstances, the Board finds that all 
outstanding medical treatment records should be obtained and 
associated with the record.  The RO should also obtain 
outstanding records from any other source(s) or facility(ies) 
identified by the veteran.  Thereafter, the veteran should be 
afforded another VA examination(s) to include a cold injury 
evaluation, gastrointestinal evaluation, pulmonary 
evaluation, and a joints evaluation, by an examiner(s) who 
has had an opportunity to review all of the medical evidence 
of record.  

The Board also emphasizes to the veteran that the information 
to be obtained on VA examination is vitally important to 
resolving the issues on appeal; hence, any failure to report 
to a scheduled examination, without good cause, may well 
result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2000).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, these matters are hereby REMANDED for the 
following action:

1.  After verifying that the veteran is 
pursuing the claims on appeal, the RO 
should obtain and associate with the 
claims file all outstanding records of 
treatment pertaining to the veteran.  
This should specifically include any 
outstanding records from the VA Clinic in 
Greenville, South Carolina and at the 
Dorn Veterans' Hospital and any other 
source or facility identified by the 
veteran.  If any requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also, and the RO should 
afford him an opportunity to do so before 
arranging for the veteran to undergo 
medical examination.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA examination to determine 
the current nature, extent, and 
manifestations of his cold injuries to 
the feet, peptic ulcer, pulmonary 
tuberculosis, and alleged traumatic 
arthritis.  The entire claims file, to 
include all evidence added to the record 
pursuant to this REMAND, as well as a 
complete copy of this REMAND, must be 
made available to and be reviewed by the 
physician designated to examine the 
veteran.  All indicated x-rays and 
laboratory tests should be completed.  

With regard to the cold injury 
evaluation, the examiner should determine 
if each foot exhibits arthralgia or other 
pain, numbness, or cold sensitivity plus 
two or more of the following: tissue 
loss, nail abnormalities, color changes, 
locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis).

With regard to the gastrointestinal 
evaluation, the examiner should determine 
if the veteran's peptic ulcer is mild 
with recurring symptoms once or twice 
yearly; moderate with recurring episodes 
of severe symptoms two or three times a 
year averaging 10 days in duration or 
with continuous moderate manifestations; 
moderately severe meaning less than 
severe but with impairment of health 
manifested by anemia and weight loss or 
recurrent incapacitating episodes 
averaging 10 days or more in duration at 
least four or more times a year; or 
whether his peptic ulcer is productive of 
severe; pain only partially relieved by 
standard ulcer therapy with periodic 
vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and 
weight loss productive of definite 
impairment of health.

With regard to the pulmonary evaluation, 
the examiner should determine if the 
veteran's tuberculosis has been 
productive of moderately advanced lesions 
followed by continued disability, 
emphysema, dyspnea on exertion, 
impairment of health, or whether the 
veteran ever had far advanced lesions.  
The examiner should also determine if the 
veteran's tuberculosis has been active 
within the past 11 years.  

With regard to the joints evaluation, the 
examiner should determine if the veteran 
has post-traumatic osteoarthritis.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's current arthritis 
disability was caused or aggravated by 
the veteran's active military service.  
The complete rationale for each 
conclusion reached should be set forth in 
a typewritten report.  The examiner 
should particularly take into 
consideration the comments made by the VA 
examiner in the November 1997 VA joints 
examination report.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If none of the requested development 
provides competent medical evidence of a 
nexus between any current arthritis 
disability and the veteran's military 
service, the RO should specifically advise 
him and his representative of the need to 
submit such competent medical evidence to 
support the claim.

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for 
service connection for traumatic 
arthritis, increased ratings for peptic 
ulcer disease and pulmonary tuberculosis, 
and the propriety of ratings assigned for 
frostbite of the left and right feet, in 
light of all pertinent evidence of record 
and legal authority, to specifically 
include that cited to herein, and to 
include the Fenderson case with regard to 
the frostbite of the feet issue.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

7.  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




